ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
This cause was remanded by our supreme court, 559 So.2d 576, for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
The judgment of the circuit court is affirmed for the following reasons: Appellant’s contention that he was not arraigned, as required by A.R.Cr.P.Temp. 19, is procedurally barred from consideration on its merits because he waived arraignment by failing to object to going to trial without arraignment before the jury returned its verdict. Marsden v. State, 475 So.2d 588 (Ala.1984). His contention that his sentence was not properly pronounced by the trial court is procedurally barred from review, since no objection was raised as to the sentence in the trial court. His contentions that he was sentenced for an offense for which he was not convicted, that he was denied a speedy trial, and that the Habitual Felony Offender Act under which he was sentenced is unconstitutional are without merit.
AFFIRMED.
All Judges concur.